Citation Nr: 0617079	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-42 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1969 to May 1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2003 decision by the RO 
which denied service connection for defective hearing, 
tinnitus, and PTSD.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a hearing loss at 
present which is related to service.  

3.  The veteran is not shown to have tinnitus at present 
which is related to service.  

4.  There is no independently verifiable evidence that the 
veteran engaged in combat with the enemy during military 
service.  

5.  Objective evidence of an in-service stressor sufficient 
to support a diagnosis of PTSD has not been demonstrated.  

6.  The veteran does not currently have PTSD as a result of 
his period of active service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.85 (2005).  

2.  The veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the claims of service 
connection for defective hearing, tinnitus, and PTSD, a 
letter, dated in April 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by the veteran have been 
obtained and associated with the claims file.  There is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
defective hearing, tinnitus, and PTSD, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2005) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), lay observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2005).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

Defective Hearing & Tinnitus

The veteran contends that his hearing loss and tinnitus are 
related to exposure to acoustic trauma in service.  However, 
he has presented no competent evidence to support his 
assertions.  The veteran, as a layperson, is not competent to 
offer an opinion as to medical causation or etiology.  Epps 
v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 
(1992).  See also Franzen v. Brown, 9 Vet. App. 235 (1996).  

The service medical records do not show any complaints, 
treatment, abnormalities, or diagnosis indicative of a 
hearing loss or tinnitus in service.  No signs or symptoms of 
hearing pathology were noted in service, and normal hearing 
(15/15 for whispered voice, bilaterally) was recorded at the 
time of his separation examination in May 1971.  The first 
objective evidence of a hearing loss was on VA examination in 
August 2003, more than 32 years after discharge from service.  

In a letter received in December 2004, the veteran reported 
that he was first tested for hearing problems after service 
while in prison in 1985, and that he was told at that time 
that he had a hearing loss.  Although these records have not 
been obtained, the Board finds no useful purpose would be 
served by remanding the appeal to obtain the prison medical 
records.  On his original application for VA compensation (VA 
Form 21-526), received in April 2003, the veteran reported 
that his hearing problems and tinnitus began in 1981.  At 
that time, he had been working in a factory for some 10 
years.  (See December 2004 VA PTSD Assessment Summary).  As 
there is no evidence of any symptomatology of a hearing loss 
or tinnitus in service and the veteran does not claim any 
hearing problems until 1981 or any testing until 1985, 
evidence of hearing loss in 1985, some 14 years after 
service, would not provide a basis for a establishing a 
causal connection to military service.  

Moreover, the veteran was afforded two VA audiological 
examinations (August 2003 and June 2005) for the express 
purpose of determining the nature and etiology of his hearing 
loss and tinnitus.  Both audiologists opined that the 
veteran's current hearing loss and tinnitus were not related 
to military service and were more likely related to his long 
history of noise exposure after service.  The Board notes 
that on his original claim in April 2003, the veteran 
reported the onset of tinnitus in 1981.  On VA audiological 
examination in August 2003, he reported that his tinnitus 
began about ten years earlier.  However, on VA examination in 
June 2005, he reported that his tinnitus began in service.  
The veteran's inconsistent statements regarding his history 
of tinnitus raises serious questions as to his ability to 
provide truthful and accurate information.  In any event, the 
Board finds the medical opinions persuasive as they were 
based on a longitudinal review of the entire record.  The 
veteran has presented no competent evidence to dispute those 
opinions.  Accordingly, a preponderance of the evidence is 
against service connection for bilaterally defective hearing 
and tinnitus.  

PTSD

The veteran's service personnel records show his military 
occupational specialty (MOS) in Vietnam was that of a wheel 
vehicle repairman (63B20), and that he was assigned to 442nd 
Transportation Company from June 29, 1970 to May 25, 1971.  

The service medical records show no complaints, treatment, 
abnormalities, or diagnosis referable to any psychiatric 
problems during military service.  His psychiatric status was 
normal and no pertinent abnormalities were noted on his 
separation examination in May 1971.  

In several statements received in April 2003, the veteran 
reported that he was exposed to numerous stressful events 
while delivering supplies to various units all over Vietnam 
from Cam Ranh Bay.  He said that the convoys came under enemy 
fire many times and that they had to speed up to get out of 
harms way.  He could not recall details of these events, but 
remembered seeing dead Vietcong lying along the roadside, and 
said that he was thankful that none of them were Americans.  
In his substantive appeal, received in December 2004, the 
veteran reported that he recalled seeing two dead Vietcong on 
the side of the road while coming back to Cam Ranh Bay from 
Da Nang after a battle sometime in February 1971, but that no 
American soldiers were injured in the battle.  He reported 
that his convoy came under enemy fire on the same run in 
November 1970, and that he saw artillery fire from a hill 
side several times between November 1970 and January 1971.  

The evidentiary record includes a December 2004 report by a 
VA readjustment counselor which offered a diagnosis of PTSD, 
based on psychological testing and the veteran's reported 
history of traumatic experiences in Vietnam.  

A report from the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Service Center 
for Research of Unit Records (USASCRUR)), in March 2005 
indicated that convoys from the 442nd Transportation Company 
came under four major enemy ambushes from July to December 
1970.  Operational Reports submitted by the 4th Battalion, 
60th Artillery for the period ending April 30, 1971, showed 
that a Ban Me Thout convoy came under attack on three 
consecutive days in October 1970, and that five soldiers were 
wounded.  Two soldiers were wounded in an ambush on a convoy 
in December 1970.  The report also noted that eight to ten 
sappers attack the 67th Engineer area and four rockets were 
received in the Sea-Land corporation area of Cam Ranh Bay in 
February 1971.  Five rockets were fired on Cam Ranh Bay on 
April 27, 1971, and two other rockets landed on a hill side 
near the Bay in March 1971.  No casualties or damage was 
reported.  The reports could not confirm that the veteran was 
involved in any of the events.  

Analysis

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2005); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  Id.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  
Zarycki, 6 Vet. App. at 98.  

The veteran's service personnel records show that he was a 
wheel vehicle repairman while in Vietnam.  He was not 
authorized to wear the Combat Infantry Badge and did not 
receive any awards or decorations denoting combat.  Moreover, 
his described stressors during service do not involve any 
particular event that can be verified through JSRRC.  While 
the veteran claims that his convoy came under enemy attack on 
numerous occasions, including while returning from Da Nang in 
November 1970, a report from JSRRC confirmed only four 
attacks during the entire period that he was in Vietnam, and 
that none of them occurred in November 1970.  Although the 
veteran indicated that there were no American casualties in 
any of the attacks, the JSRRC report noted that several 
American soldiers were injured in the four attacks.  As to 
the attacks on Cam Ranh Bay, none of them were shown to have 
been in or around the 442nd Transportation Company area.  

The veteran's official service records do not verify the 
alleged stressors, and he is unable to provide detailed 
information which could be used to attempt verification of 
alleged stressors.  Without such information, there is 
nothing the VA can do to assist with verification of 
stressors.  The duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 
1 Vet. App. 406 (1991).  Inasmuch as the veteran is unable to 
provide specific information about his claimed stressors, the 
Board finds that no useful purpose would be served in 
remanding this to the RO for additional research through 
JSRRC.  Since the veteran did not engage in combat with the 
enemy, his bare allegations of service stressors are 
insufficient; the stressors must be corroborated by official 
service records or other credible supporting evidence.  
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 
Vet. App. 283 (1994).  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The only evidence in favor of the veteran 
consists of a diagnosis of PTSD by readjustment counselor 
which was based on a vague, self-described history of events 
in Vietnam which can not be confirmed.  

The Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions of a 
healthcare provider that alleged PTSD had its origins in 
service.  This is particularly true where there has been a 
considerable passage of time between punitive stressful 
events recounted by a veteran and the onset of alleged PTSD.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 
1 Vet. App. 406 (1991).  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  Thus, the Board finds the 
readjustment counselors diagnosis is of little probative 
value and does not rise to competent evidence relating any 
current psychiatric disorder to service.  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  As there is no 
medical evidence of a diagnosis of PTSD based on any 
independently verifiable inservice stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  

Service connection for PTSD is denied.  




		
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


